Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 4/1/2021 have been fully considered but they are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the system “transform[s] a first portion of a laser beam pulse to a pedestal” where the first portion of the laser beam pulse is not at all elevated (in contrast to Figure 8 of Hou)) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues that Hou begins with a pedestal and reduces the pedestal is similarly unpersuasive. The claim language recites that the transformed waveform has a first and second portion, the first portion having a temporal energy profile including a pedestal different from the pulse. Removing the pulse of Hou (Figure 8, as applicant has annotated) reveals a temporal energy profile that still includes a pedestal (as applicant demonstrates by labeling it as “trimmed pedestal” of annotated Figure 9A) which is different from the output pulse pedestal. Therefore, even though the goal of Hou may be different than the goal of the instant application, the result is the same. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claims 1, 3- 7, 10, 11, 13- 17, and 20 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Hou et al. (20120092746).
Regarding Claim 1, Hou teaches a system for an extreme ultraviolet (EUV) light source (title), the system comprising 
a pre-pulse laser apparatus and a main pulse laser apparatus (e.g. ¶ 32-36, all with a pre-pulse seed laser, 50 and a main pulse seed laser, 56), 
the pre-pulse laser apparatus configured to output a pre-pulse laser beam so as to turn a target into a diffused target (¶ 6 “prepulse to heat, expand, gasify, vaporize, ionize and/or generate a weak plasma”), and 
the main pulse laser apparatus including: 
a light generator configured to output an optical pulse (Figures 2-5, part 56); 
an optical element configured to transform a waveform of the optical pulse (part 60, ¶ 59, and the optical shutter mentioned in ¶ 71, note that ¶ 72 says that the same method can be 
a controller configured to determine a characteristic of the transformed waveform, the transformed waveform including a first portion and a second portion (Figure 8 trimmed part 87 off to result in Figure 9), the second portion having a temporal energy profile based on a temporal profile of the optical pulse (second portion (right hand side) follows the shape of original pulse of Figure 8) and the first portion having a temporal energy profile including a pedestal that is different from the temporal energy profile of the optical pulse (“produce a trimmed pulse 89 … having a shorter pulse duration and a relatively fast fall time” ¶ 71 means that it is “different from” since the shape is altered); and 
an amplifier including a gain medium, the amplifier configured to amplify the first portion and the second portion to form a main pulse laser beam including an amplified first portion and an amplified second portion (¶ 81, parts 54, 62, 64, etc. “may include an active media containing CO2 gas”), the amplified first portion and the amplified second portion containing sufficient energy to turn the diffused target into a plasma that emits EUV light (¶ 6 “main pulse to covert most or all of the pre-pulse affected material into plasma and thereby provide an EUV light emission”).

Regarding Claim 11, Hou teaches a method of irradiating a target, comprising: 
irradiating the target with a pre-pulse laser beam so as to turn the target into a diffused target (¶ 6 “prepulse to heat, expand, gasify, vaporize, ionize and/or generate a weak plasma”); 
outputting a laser beam pulse, the laser beam pulse having a first waveform, the first waveform including a leading side and a trailing side temporally connected to the leading side, the trailing side including a peak having a peak intensity of the laser beam pulse  (part 60, ¶ 59, and the optical shutter mentioned in ¶ 71, note that ¶ 72 says that the same method can be used “to trim pre-pulse and main pulse seeds” – indicating that a disclosed embodiment is for use in the main pulse optical pulse);
transforming the laser beam pulse from the first waveform to a second waveform by controlling an optical element to control transmission of the laser beam pulse through the 
amplifying the second waveform with an amplifier including a gain medium while maintaining the temporal connection between the first portion and the second portion, the amplified second waveform including an amplified first portion and an amplified second portion (¶ 81, parts 54, 62, 64, etc. “may include an active media containing CO2 gas”); and 
irradiating the diffused target with a main pulse laser beam including the amplified first portion and the amplified second portion to turn the diffused target into a plasma that emits extreme ultraviolet light (¶ 6 “main pulse to convert most or all of the pre-pulse affected material into plasma and thereby provide an EUV light emission”). 

Regarding Claims 3 and 13, the references above teach the system according to claim 1/11, wherein the target has a droplet shape (Hou, ¶ 18 “target material droplet”). 
Regarding Claims 4 and 14, the references above teach the system according to claim 3/13, wherein a diameter of the target is equal to or greater than 12 µm and equal to or smaller than 40 µm (¶ 103, 25-40 µm). 
Regarding Claims 5 and 15, the references above teach the system according to claim 1/11, wherein a delay time for the main pulse laser beam with respect to the pre-pulse laser beam is in a range of 0.5 µs to 2.5 µs (Hou, ¶ 95, 1 µs). 
Regarding Claims 6 and 16, the references above teach the system according to claim 1/11, wherein the amplifier contains CO2 gas as the gain medium (¶78-81, “CO2 at sub-atmospheric pressure … that is pumped by a RF discharge” and amplification units with active media including Co2 described above). 
Regarding Claims 7 and 17, the references above teach the system according to claim 1/11, wherein the amplified first portion has a maximum energy that is less than a maximum energy of the amplified second portion (Hou, Figure 9, trimmed the energy down). 
Regarding Claims 10 and 20, the references above teach the system according to claim 1/11, wherein the optical element includes a Pockels cell (Hou, ¶ 75). 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claims rejected above, and further in view of Endo (Endo, Akira. "CO2 laser produced tin plasma light source as the solution for EUV lithography." Lithography (2010): 161-176).
Regarding Claims 2 and 12, the references above teach the system according to claim 1/11, but Hou fails to explicitly teach wherein the diffused target has one of a disc-shape and a torus-shape. However, when the pre-pulse target impacts the droplet it will diffuse it with the . 
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claims rejected above, and further in view of Deladurantaye (20110284507).
Regarding Claims 8 and 18, Hou teaches the system according to claim 1/11, but fails to explicitly teach wherein a ratio of energy of the amplified first portion to total energy of the amplified first portion and the amplified second portion is in a range of 1% to 10% (although, the figure 8 and 9 seem to indicate a low ratio similar to that). 
Deladurantaye teaches the system for generating extreme ultraviolet light with a controller configured to control a waveform of the pulse laser beam to have a first portion and a second portion following the first portion, the second portion having a higher intensity than the first portion such that the ratio of energy between th22e first portion to the total energy of the second portion is in a range of 1%-10% (Figure 2A, part 26, 24, Figure 4C, Figure 6). 
Modification would have entailed having the ratio fall between 1 and 10%. 
It would have been an obvious modification for a person of ordinary skill in the art at the time of the effective filing date because the prior art shows the main pulse trimmed at a much lower level than the peak of the second portion, but still having some amplitude. The initial energy the main pulse will give the diffused target will have a direct effect on the plasma conversion rate. Therefore, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 
 
Claims 9 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the references as applied to the claims they depend upon, respectively, above, and further in view of Ceglio (20130207004).
Regarding Claims 9 and 19, Hou teaches teach the system according to claim 1/11.
Those references fail to teach wherein the beam intensity control device is configured to control energy of the pedestal such that the energy of the pedestal falls within a range of 1 mJ to 10 mJ.
Ceglio teaches a laser with an energy within the range of 1 mJ to 10 mJ ([130]).
Modification would have entailed using a similar energy range in the laser of Hou. 
It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE PURINTON whose telephone number is (571)270-5384.  The examiner can normally be reached on generally M-F, 9-5..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2292.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 


BROOKE PURINTON
Examiner
Art Unit 2881



/BROOKE PURINTON/              Primary Examiner, Art Unit 2881